TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00509-CR



                               Juan Leandro Villarreal, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2010-295, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                               MEMORANDUM OPINION



               Appellant Juan Leandro Villarreal pleaded guilty and judicially confessed to the

offense of aggravated robbery. See Tex. Penal Code Ann. § 29.03 (West 2011). In addition,

Villarreal pleaded true to an enhancement paragraph alleging a prior felony conviction for attempted

murder, thereby increasing the punishment range under the repeat offender provisions of the penal

code. See id. § 12.42(c)(1) (West 2011) (providing that at trial of first degree felony offense,

defendant shall be punished by imprisonment for life or any term not more than 99 years or less than

15 years upon proof of previous felony conviction). Following a hearing on punishment, the trial

court adjudicated Villarreal guilty, made an affirmative deadly-weapon finding, and assessed

Villarreal’s punishment at confinement for life in the Institutional Division of the Texas Department

of Criminal Justice. See id.
               Villarreal’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988).

               Villarreal received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. No pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: May 9, 2012

Do Not Publish



                                                 2